Exhibit 10.1

 



 



STOCK PURCHASE AGREEMENT

 

THIS AGREEMENT is made and entered into this 31st day of August 2020, by and
between Robert L. Hymers III, an individual residing in the State of California
("Seller"), and Cannabis Global, Inc, a Nevada corporation ("Purchaser”). The
Seller and the Purchaser are referenced herein as “the Party” and collectively
as “the Parties”.

 

WHEREAS, the Seller is the owner and holder of 266,667 shares of common stock of
Natural Plant Extract of California Inc., a California corporation (“Natural
Plant Extract” or “NPE”), representing 18.8% of the outstanding capital stock of
NPE (the “Equity Stake”). Natural Plant Extract operates a licensed psychoactive
cannabis manufacturing and distribution business operation out of Lynwood,
California;

 

WHEREAS, the Purchaser is an issuer with a class of shares registered pursuant
to Section 12(g) of the Securities Exchange Act of 1934, as amended (the “1934
Act”), and whose shares are publicly traded through the OTC Markets under the
ticker symbol “CBGL”;

 

WHEREAS, the Seller desires to sell said Equity Stake to the Purchaser and the
Purchaser desires to purchase the Equity Stake from the Seller on the terms and
conditions hereof;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement, and in order to consummate the purchase and sale of the
Equity Stake, the Parties agree as follows:

 

PURCHASE AND SALE: Subject to the terms and conditions hereinafter set forth, at
the closing of the transaction contemplated hereby, the Seller shall sell,
convey, transfer, and deliver the Equity Stake to the Purchaser in consideration
of the purchase price set forth in this Agreement.

 

THUS, THE PARTIES AGREE TO THE FOLLOWING:

 

1)PURCHASE OF THE EQUITY STAKE: The total consideration and method of payment
thereof for the Equity Stake shall be as follows:

 

2)PURCHASE PRICE: The Purchase Price for the Equity Stake shall be Two Million
Forty Thousand United States Dollars ($2,040,000).

 

3)PAYMENT TERMS: Payment of the Purchase Price shall be under the following
terms:

 

a)Purchaser shall pay Seller Twenty Thousand United States Dollars ($20,000)
each month for a period of twenty-seven (27) months, with the first payment
commencing September 1, 2020 and the remaining payments due and payable on the
first day of each subsequent month until Seller has received Five Hundred Forty
Thousand United Stated Dollars ($540,000) (collectively, the “Installments”).

 



1 
 

 

 

b)Purchase shall issue to Seller a convertible promissory note in the amount of
One Million Five Hundred Thousand United States Dollars ($1,500,000) (the
“Note”). The Note shall bear interest at ten percent (10%) per annum and shall
be convertible into the common stock of the Purchaser under terms outlined in
the Note Agreement, a form of which is attached hereto as Exhibit A.

c)Purchaser shall pay or reimburse NPE for all legal, city and state fees
relating to the change in ownership.

d)Purchaser shall assume all responsibilities and obligations that the Seller
has at the time of this Agreement is, as more fully set forth in Section 7
below.

 

4)REPRESENTATIONS AND WARRANTIES OF THE SELLER.

 

The Seller hereby warrants and represents:

 

a)The Seller has full power and authority to enter into this Agreement. This
Agreement, when executed and delivered by the Seller, will constitute a valid
and legally binding obligation of the Seller, enforceable in accordance with its
terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, and any other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally, or (b) the effect of rules of law governing the availability of
equitable remedies.

 

b)Natural Plant Extract is a corporation duly organized, validly existing and in
good standing under the laws of the California.

 

c)The Seller and the Equity Stake are not subject to any restrictions on
transfer, except as set forth in Section 7 of this Agreement.

 

 

d)The Seller is the lawful owner of the Equity Stake has the power and authority
to engage in the sale of the Equity Stake.

 

 

e)There are no liens or encumbrances on the Equity Stake; the Equity Stake is
fully paid, non-assessable and without encumbrance or cloud on Seller’s title,
except as set forth in Section 7 of this Agreement, and provided that share
issuances by NPE have to date been uncertificated.

 

f)The Seller is not a party to any agreement, written or oral, creating rights
in respect to the Equity Stake in any third person, except as set forth in
Section 7 of this Agreement.

 

 



2 
 

 

 

5) REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.

 

The Purchaser hereby warrants and represents:

 

i)The Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada, and has all corporate power and
authority required to execute, deliver and perform its obligations under this
Agreement.

 

ii)All corporate action has been taken, or will be taken prior to the Closing,
on the part of the Purchaser’s Board of Directors that is necessary for the
authorization, execution and delivery of this Agreement by the Purchaser and the
performance by the Purchaser of the obligations to be performed by the Purchaser
as of the date hereof under this Agreement. This Agreement, when executed and
delivered by the Purchaser, shall constitute the valid and legally binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally, or (b) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 

6)REPRESENTATIONS AND WARRANTIES OF THE PURCHASER AND SELLER. Each of Purchaser
and Seller hereby represents and warrants that there has been no act or omission
by Seller, Purchaser, or NPE, which would give rise to any valid claim against
any of the parties hereto for a brokerage commission, finder's fee, or other
like payment in connection with the transactions contemplated hereby.

 

7) TRANSFER OF OBLIGATIONS ON EQUITY STAKE.

 

a)The Equity Stake is subject to the rights and obligations of the NPE
shareholders as set forth in the Shareholders Agreement among NPE and its
shareholders, dated June 5, 2020 (the “Shareholders Agreement”). Transfer of the
Equity Stake from the Seller to Purchaser is conditioned upon Purchaser’s
acceptance of those rights and obligations and execution of the Joinder
Agreement contemplated by the Shareholders Agreement, a form of which is
attached hereto as Exhibit B.

 

b)The Equity Stake is subject to the rights of Betterworld Ventures, LLC, a
shareholder of NPE (“BWV”) and the obligations of NPE and Seller under Section
6.01 of the Common Stock Purchase Agreement among NPE, BWV, Hymers and other
shareholders. A copy of Section 6.01 is attached hereto as Exhibit C. Transfer
of the Equity Stake from the Seller to Purchaser is conditioned upon Purchaser’s
acknowledgement and acceptance of the terms of Section 6.01 as indicated on
Exhibit C.

 

8) CLOSING AND CLOSING CONDITIONS. The Closing shall occur on August 31, 2020
(the “Closing Date”) so long as the following conditions are met by:

 

a)The Seller:

 

 



3 
 

 

 

i.The Seller shall have executed this Agreement and delivered the same to the
Purchaser.

ii.The representations and warranties of the Seller shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, if any), and the Seller shall have performed, satisfied
and complied in all material respects with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Seller at or prior to the Closing Date.

iii.No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

b)The Purchaser:

 

i.The Purchaser shall have executed this Agreement and delivered the same to the
Seller.

ii.The Purchaser shall have executed and delivered to the Seller the duly
executed Note.

iii.The representations and warranties of the Purchaser shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at such time (except for representations and warranties that
speak as of a specific date, if any) and the Purchaser shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Purchaser at or prior to the Closing Date.

iv.Purchaser’s board of directors has duly approved a resolution approving and
authorizing the entry into this Agreement and the Note.

v.No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by or in any court or
governmental authority of competent jurisdiction or any self-regulatory
organization having authority over the matters contemplated hereby which
prohibits the consummation of any of the transactions contemplated by this
Agreement.

vi.No event shall have occurred which could reasonably be expected to have a
material adverse effect on the Purchaser including, but not limited to, a change
in the 1934 Act reporting status of the Purchaser or the failure of the
Purchaser to be timely in its 1934 Act reporting obligations.

vii.The Purchaser shall instruct its Transfer Agent (Pacific Stock Transfer) to
make a share reservation of up to three times the necessary shares to satisfy
the convertible note pursuant to the Seller’s requests and based on the current
value of Purchasers shares trading on the OTC Market.

 

 



4 
 

 

 

9)DEFAULT.

 

a)In the event that Purchaser fails to make any of the payments required under
Section 3(a) of this Agreement and such failure to pay continues for more than
30 days, Seller may declare a breach and all of the remaining payments required
by Section 3(a) shall become immediately due and payable. Upon any repeated
failure (which do not have to be consecutive) of the payment obligations set
forth in Section 3(a) of this Agreement, Seller may declare a breach and all of
the remaining payments required by Section 3(a) shall become immediately due and
payable. Upon a default under this Section 9 and Seller’s declaration of a
breach, Seller may, at its option in its sole discretion, require that Purchaser
return a pro rata amount of the Equity Stake based on the unpaid amounts due
under Section 3(a), and Purchaser shall return such portion of the Equity Stake
within thirty (30) days of written notice from Seller.

 

b)Purchaser shall not sell, assign, gift, transfer or convey any portion of the
Equity Stake until its payment obligations under this Agreement and its
obligations under the Note have been fully satisfied.

 

10)GOVERNING LAW; MISCELLANEOUS.

 

a)This Agreement shall be governed by and construed in accordance with the laws
of the State of California without regard to principles of conflicts of laws
thereof or any other State. Any action brought by any party against any other
party hereto concerning the transactions contemplated by this Agreement shall be
brought only in the state courts located in the state of California and county
of Los Angeles or in the federal courts located in the state of California and
county of Los Angeles.

b)Purchaser Filing Requirement. From the date of this Agreement until the Note
is no longer outstanding, the Purchaser will timely and voluntarily comply with
all reporting requirements that are applicable to an issuer with a class of
shares registered pursuant to Section 12(g) of the 1934 Act, and comply with all
requirements related to any registration statement filed pursuant to this
Agreement. The Purchaser will use reasonable efforts not to take any action or
file any document (whether or not permitted by the Securities Act of 1933, as
amended, or the 1934 Act or the rules thereunder) to terminate or suspend such
registration or to terminate or suspend its reporting and filing obligations
under said acts until the Notes are no longer outstanding. The Purchaser will
maintain the quotation or listing of its Common Stock on the OTCQX, OTCQB, OTC
Pink, New York Stock Exchange, NASDAQ Stock Market, NYSE MKT, f/k/a American
Stock Exchange, or other applicable principal trading exchange or market for the
Common Stock (whichever of the foregoing is at the time the principal trading
exchange or market for the Common Stock) (the “Principal Market”), and will
comply in all respects with the Purchaser’s reporting, filing and other
obligations under the bylaws or rules of the Principal Market, as applicable.
The Purchaser will provide Purchaser with copies of all notices it receives
notifying the Purchaser of the threatened and actual delisting of the Common
Stock from any Principal Market or quotation venue. Until the Note is no longer
outstanding, the Purchaser will continue the listing or quotation of the Common
Stock and will comply in all respects with the Purchaser’s reporting, filing and
other obligations under its bylaws.

 



5 
 

 

 

c)Third-Party Beneficiaries. Each of the parties hereto acknowledges that BWV is
an intended beneficiary of Section 7(b) of this Agreement

d)Headings. The headings of this Agreement are for convenience of reference only
and shall not form part of, or affect the interpretation of, this Agreement.

e)Severability. In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.

f)Entire Agreement; Amendments. This Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither Party shall make any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
waived or amended other than by an instrument in writing signed by the
Purchaser.

g)Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be: (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, email or facsimile, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by email or facsimile with accurate confirmation generated by the
transmitting facsimile machine or computer, at the address, email address or
facsimile number designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (b) on the second
business day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur. The addresses for such communications are well
known to the Parties.

h)Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and assigns. Neither the Seller nor
the Purchaser shall assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other.

 



6 
 

 

 

i)Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

j)No Strict Construction. The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

k)Remedies. The Purchaser acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Seller by vitiating the intent and
purpose of the transaction contemplated hereby. Accordingly, the Purchaser
acknowledges that the remedy at law for a breach of its obligations under this
Agreement will be inadequate and agrees, in the event of a breach or threatened
breach by the Purchaser of the provisions of this Agreement, that the Seller
shall be entitled, in addition to all other available remedies at law or in
equity, and in addition to the penalties assessable herein, to an injunction or
injunctions restraining, preventing or curing any breach of this Agreement and
to enforce specifically the terms and provisions hereof, without the necessity
of showing economic loss and without any bond or other security being required.

l)Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which together shall be deemed to be one and the same agreement. Any
signature transmitted by facsimile, e-mail, or other electronic means shall be
deemed to be an original signature.

(end of sections - signature page(s) to follow)


 

 



7 
 

 

 

In Agreement on this day:

 

For the Seller:

X /s/ Robert L. Hymers III      

Robert L. Hymers III

 

For the Purchaser:

X /s/ Arman Tabatabaei

Arman Tabatabaei

CEO and Chairman

Cannabis Global, Inc.

 

(end)

 



8 
 

 

 


EXHIBIT A

FORM OF

CONVERTIBLE PROMISSORY NOTE

 

Principal Amount: $1,500,000.00

 

Issuance Date: August 31, 2020

 

FOR VALUABLE CONSIDERATION relative to the Stock Purchase Agreement dated August
31, 2020 (the “Stock Purchase Agreement”) by and between Robert L. Hymers III,
and Cannabis Global, Inc., (the “Company” or “Borrower”), the Company hereby
promises to pay to the order of Robert L. Hymers III or the holders assigned
(the “Holder”) the amount set out above as the Principal Amount (the “Principal
Amount”) when due, whether upon the Maturity Date (as defined herein), any
acceleration, redemption or otherwise (in each case in accordance with the terms
hereof) and to pay interest (“Interest”) on any outstanding Principal at the
applicable Interest Rate from the date set out above as the Issuance Date (the
“Issuance Date”) until the same becomes due and payable, whether upon a
Repayment Date, the Maturity Date or acceleration, conversion, redemption or
otherwise (in each case in accordance with the terms hereof). This Acquisition
Note was issued pursuant to the Stock Purchase Agreement dated August 31, 2020.
Capitalized terms used in this Note and not otherwise defined shall have the
meaning ascribed such terms in the Stock Purchase Agreement.

 

SECTION ONE – GENERAL TERMS

1.1. Maturity Date. The “Maturity Date” shall be September 1, 2022, as may be
extended at the option of the Holder, or as provided herein.

1.2. Interest Rate. Interest shall accrue on the outstanding principal balance
hereof at an annual rate equal to the lesser of ten percent (10%) or the maximum
amount permitted by applicable law (“Interest Rate”), provided that if any Event
of Default has occurred and is continuing and has not been cured within the time
prescribed, interest shall accrue on the outstanding principal balance hereof at
an annual rate equal to the lesser of fifteen percent (15%) or the maximum
amount permitted by applicable law (“Default Interest Rate”). Interest shall be
calculated on the basis of a 365-day year and the actual number of days elapsed,
to the extent permitted by applicable law.

1.3. Payment and/or Conversion. The Holder shall have the option in its sole
discretion to receive cash payment of the Principal Amount and interest or
conversion of the Principal Amount and interest into common shares of the
Company (the “Common Stock”) as outlined herein.

 

9 
 

 

 

SECTION TWO – CONVERSION

2.1. Conversion Rights. The Holder shall have the right at any time six (6)
months after the Issuance Date to convert all or any part of the outstanding and
unpaid principal, interest, fees, or any other obligation owed pursuant to this
Note into fully paid and non-assessable shares of Common Stock, as such Common
Stock exists on the Issue Date, or any shares of capital stock or other
securities of the Borrower into which such Common Stock shall hereafter be
changed or reclassified at the Conversion Price (as defined below) determined as
provided herein (a “Conversion”); provided, however, that in no event shall the
Holder be entitled to convert any portion of this Note in excess of that portion
of this Note upon conversion of which the sum of (1) the number of shares of
Common Stock beneficially owned by the Holder and its affiliates (other than
shares of Common Stock which may be deemed beneficially owned through the
ownership of the unconverted portion of the Notes or the unexercised or
unconverted portion of any other security of the Borrower subject to a
limitation on conversion or exercise analogous to the limitations contained
herein) and (2) the number of shares of Common Stock issuable upon the
conversion of the portion of this Note with respect to which the determination
of this proviso is being made, would result in beneficial ownership by the
Holder and its affiliates of more than 4.99% of the outstanding shares of Common
Stock. For purposes of the proviso to the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
Regulations 13D-G thereunder, except as otherwise provided in clause (1) of such
proviso. The number of shares of Common Stock to be issued upon each conversion
of this Note shall be determined by dividing the Conversion Amount (as defined
below) (the numerator) by the applicable Conversion Price then in effect on the
date specified in the notice of conversion (the denominator), in the form
attached hereto as Addendum I (the “Notice of Conversion”), delivered to the
Borrower by the Holder in accordance with the terms outlined herein; provided
that the Notice of Conversion is submitted by facsimile or e-mail (or by other
means resulting in, or reasonably expected to result in, notice) to the Borrower
before 6:00 p.m., Los Angeles, California time on such conversion date (the
“Conversion Date”). The term “Conversion Amount” means, with respect to any
conversion of this Note, the sum of (1) the principal amount of this Note to be
converted in such conversion plus (2) at the Holder’s option, accrued and unpaid
interest, if any, on such principal amount at the interest rates provided in
this Note to the Conversion Date, provided however, that the Borrower shall have
the right to pay any or all interest in cash plus (3) at the Holder’s option, on
the amounts referred to in the immediately preceding clauses (1) and/or (2) plus
(4) at the Holder’s option, any amounts owed to the Holder.

2.2. Conversion Price. Subject to the adjustments described herein, the
Conversion Price shall be calculated as follows: 60% of the lowest Trading Price
of the common shares during the ten (10) days preceding the date the Company
receive a notice of conversion (the “Conversion Price”).

2.3. Conversion Limitation. The Holders shall be subject to conversion
limitations as outline in Section 3.5 Trading and/or Ownership Limitations.

2.4. Regarding the Conversion. The Borrower agrees to honor all conversions
submitted pending this adjustment. If the shares of the Borrower’s Common Stock
have not been delivered within three (3) business days to the Holder, the Notice
of Conversion may be rescinded by the Holder. If the Trading Price cannot be
calculated for such security on such date in the manner provided above, the
Trading Price shall be the fair market value as mutually determined by the
Borrower and the holders of a majority in interest of the Notes being converted
for which the calculation of the Trading Price is required in order to determine
the Conversion Price of such Notes. “Trading Day” shall mean any day on which
the Common Stock is tradable for any period on the OTCBB, OTCQB, or on the
principal securities exchange or other securities market on which the Common
Stock is then being traded, or as quoted on the OTC Markets Pink Tier. To the
extent the Conversion Price of the Borrower’s Common Stock closes below the par
value per share, the Borrower will take all steps necessary to solicit the
consent of the stockholders to reduce the par value to the lowest value possible
under law, subject to Holder’s rights in the next sentence. If at any time the
Conversion Price as determined hereunder for any conversion would be less than
the par value of the Common Stock, then at the sole discretion of the Holder,
the Conversion Price hereunder may equal such par value for such conversion and
the Conversion Amount for such conversion may be increased to include Additional
Principal, where “Additional Principal” means such additional amount to be added
to the Conversion Amount to the extent necessary to cause the number of
conversion shares issuable upon such conversion to equal the same number of
conversion shares as would have been issued had the Conversion Price not been
adjusted by the Holder to the par value price.

 



10 
 

 

 

2.5. Mechanics of Conversion. Subject to the provision outlined herein, this
Note may be converted by the Holder in whole or in part at any time from time to
time six (6) months after the Issue Date, by (A) submitting to the Borrower a
Notice of Conversion (by facsimile, e-mail or other reasonable means of
communication dispatched on the Conversion Date prior to 5:00 p.m., Los Angeles
time.

2.6. Surrender of the Note. Notwithstanding anything to the contrary set forth
herein, upon conversion of this Note in accordance with the terms hereof, the
Holder shall not be required to physically surrender this Note to the Borrower
unless the entire unpaid principal amount of this Note is so converted. The
Holder and the Borrower shall maintain records showing the principal amount so
converted and the dates of such conversions or shall use such other method,
reasonably satisfactory to the Holder and the Borrower, so as not to require
physical surrender of this Note upon each such conversion. In the event of any
dispute or discrepancy, such records of the Holder shall, prima facie, be
controlling and determinative in the absence of manifest error. The Holder and
any assignee, by acceptance of this Note, acknowledge and agree that, by reason
of the provisions of this paragraph, following conversion of a portion of this
Note, the unpaid and unconverted principal amount of this Note represented by
this Note may be less than the amount stated on the face hereof.

2.7. Delivery of Common Shares Upon Conversion. Upon receipt by the Borrower
from the Holder of a facsimile transmission or e-mail (or other reasonable means
of communication) of a Notice of Conversion meeting the requirements for
conversion as provided herein, the Borrower shall issue and deliver or cause to
be issued and delivered to or upon the order of the Holder certificates (or
electronic shares via DWAC transfer, at the option of Holder) for the Common
Stock issuable upon such conversion within three (3) business days after such
receipt (the “Deadline”) (and, solely in the case of conversion of the entire
unpaid principal amount hereof, surrender of this Note) in accordance with the
terms hereof.

2.8. Delivery of the Common Shares. In lieu of delivering physical certificates
representing the Common Stock issuable upon conversion, provided the Borrower is
participating in the Depository Trust Company (“DTC”) Fast Automated Securities
Transfer (“FAST”) program, upon request of the Holder and its compliance with
the provisions contained herein, the Borrower shall use its best efforts to
cause its transfer agent to electronically transmit the Common Stock issuable
upon conversion to the Holder by crediting the account of Holder’s Prime Broker
with DTC through its Deposit Withdrawal At Custodian (“DWAC”) system.

2.9. Concerning the Shares. The shares of Common Stock issuable upon conversion
of this Note may not be sold or transferred unless (i) such shares are sold
pursuant to an effective registration statement under the Act or (ii) the
Borrower or its transfer agent shall have been furnished with an opinion of
counsel (which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions) to the effect that the shares to
be sold or transferred may be sold or transferred pursuant to an exemption from
such registration or (iii) such shares are sold or transferred pursuant to Rule
144 under the Act (or a successor rule) (“Rule 144”) or (iv) such shares are
transferred to an “affiliate” (as defined in Rule 144) of the Borrower who
agrees to sell or otherwise transfer the shares only in accordance with the
provisions outlined herein. Except as otherwise provided (and subject to the
removal provisions set forth below), until such time as the shares of Common
Stock issuable upon conversion of this Note have been registered under the Act
or otherwise may be sold pursuant to Rule 144 without any restriction as to the
number of securities as of a particular date that can then be immediately sold,
each certificate for shares of Common Stock issuable upon conversion of this
Note that has not been so included in an effective registration statement or
that has not been sold pursuant to an effective registration statement or an
exemption that permits removal of the legend, shall bear a legend substantially
in the following form, as appropriate:

 



11 
 

 

 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

 

The legend set forth above shall be removed and the Borrower shall issue to the
Holder a new certificate therefore free of any transfer legend if (i) the
Borrower or its transfer agent shall have received an opinion of counsel, in
form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Common Stock
may be made without registration under the Act, which opinion shall be
reasonably accepted by the Borrower so that the sale or transfer is effected or
(ii) in the case of the Common Stock issuable upon conversion of this Note, such
security is registered for sale by the Holder under an effective registration
statement filed under the Act or otherwise may be sold pursuant to Rule 144
without any restriction as to the number of securities as of a particular date
that can then be immediately sold. In the event that the Borrower does not
accept the opinion of counsel provided by the Holder with respect to the
transfer of Securities pursuant to an exemption from registration, such as Rule
144 or Regulation S, at the Deadline, it will be considered an Event of Default
pursuant to Section 4 of the Note.

2.10. Piggy-Back Registrations. If at any time there is not an effective
registration statement covering all of the shares into which the Note converted
and the Company shall determine to prepare and file with the SEC a registration
statement relating to an offering for its own account or the account of others,
the Borrower shall send to the Holder a written notice of such registration
intention. If within (ten) 10 days after the date of such notice, the Holder
shall have the right to request the Borrower to include in such registration
statement all or any part of such registrable common shares held by the Holder,
however, that, the Company shall not be required to register any registrable
common shares pursuant to this Section 2.10 that are eligible for resale
pursuant to Rule 144 promulgated under the Securities Act or that are the
subject of a then effective registration statement. Notwithstanding the
foregoing, the provisions of this Section 2.10 shall apply to the filing of any
registration statement under this Section.

SECTION THREE – EFFECT OF CERTAIN EVENTS

3.1. Effect of Merger, Consolidation, Etc. At the option of the Holder, the
sale, conveyance or disposition of all or substantially all of the assets of the
Borrower, the effectuation by the Borrower of a transaction or series of related
transactions in which more than 50% of the voting power of the Borrower is
disposed of, or the consolidation, merger or other business combination of the
Borrower with or into any other Person (as defined below) or Persons when the
Borrower is not the survivor shall either: (i) be deemed to be an Event of
Default (as defined in Section 4) pursuant to which the Borrower shall be
required to pay to the Holder upon the consummation of and as a condition to
such transaction an amount equal to the Default Amount (as defined in Section 4)
or (ii) be treated pursuant to Section 3.2 hereof. “Person” shall mean any
individual, corporation, limited liability company, partnership, association,
trust or other entity or organization.

 



12 
 

 

 

3.2. Adjustment Due to Merger, Consolidations, Etc. If, at any time when this
Note is issued and outstanding and prior to conversion of all of the Notes,
there shall be any merger, consolidation, exchange of shares, recapitalization,
reorganization, or other similar event, as a result of which shares of Common
Stock of the Borrower shall be changed into the same or a different number of
shares of another class or classes of stock or securities of the Borrower or
another entity, or in case of any sale or conveyance of all or substantially all
of the assets of the Borrower other than in connection with a plan of complete
liquidation of the Borrower, then the Holder of this Note shall thereafter have
the right to receive upon conversion of this Note, upon the basis and upon the
terms and conditions specified herein and in lieu of the shares of Common Stock
immediately theretofore issuable upon conversion, such stock, securities or
assets which the Holder would have been entitled to receive in such transaction
had this Note been converted in full immediately prior to such transaction
(without regard to any limitations on conversion set forth herein), and in any
such case appropriate provisions shall be made with respect to the rights and
interests of the Holder of this Note to the end that the provisions hereof
(including, without limitation, provisions for adjustment of the Conversion
Price and of the number of shares issuable upon conversion of the Note) shall
thereafter be applicable, as nearly as may be practicable in relation to any
securities or assets thereafter deliverable upon the conversion hereof. The
Borrower shall not affect any transaction described in this section unless (a)
it first gives, to the extent practicable, thirty (30) days prior written notice
(but in any event at least fifteen (15) days prior written notice) of the record
date of the special meeting of shareholders to approve, or if there is no such
record date, the consummation of, such merger, consolidation, exchange of
shares, recapitalization, reorganization or other similar event or sale of
assets (during which time the Holder shall be entitled to convert this Note) and
(b) the resulting successor or acquiring entity (if not the Borrower) assumes by
written instrument the obligations of this section. The above provisions shall
similarly apply to successive consolidations, mergers, sales, transfers or share
exchanges.

3.3. Adjustment Due to Distribution or Dilutive Issuance. If the Borrower shall
declare or make any distribution of its assets (or rights to acquire its assets)
to holders of Common Stock as a dividend, stock repurchase, by way of return of
capital or otherwise (including any dividend or distribution to the Borrower’s
shareholders in cash or shares (or rights to acquire shares) of capital stock of
a subsidiary (i.e., a spin-off)) (a “Distribution”), then the Holder of this
Note shall be entitled, upon any conversion of this Note after the date of
record for determining shareholders entitled to such Distribution, to receive
the amount of such assets which would have been payable to the Holder with
respect to the shares of Common Stock issuable upon such conversion had such
Holder been the holder of such shares of Common Stock on the record date for the
determination of shareholders entitled to such Distribution.

If, at any time when any Notes are issued and outstanding, the Borrower issues
or sells, or in accordance with this section hereof is deemed to have issued or
sold, except for shares of Common Stock issued directly to vendors or suppliers
of the Borrower in satisfaction of amounts owed to such vendors or suppliers
(provided, however, that such vendors or suppliers shall not have an arrangement
to transfer, sell or assign such shares of Common Stock prior to the issuance of
such shares), any shares of Common Stock for no consideration or for a
consideration per share (before deduction of reasonable expenses or commissions
or underwriting discounts or allowances in connection therewith) less than the
Conversion Price in effect on the date of such issuance (or deemed issuance) of
such shares of Common Stock (a “Dilutive Issuance”), then immediately upon the
Dilutive Issuance, the Conversion Price will be reduced to the amount of the
consideration per share received by the Borrower in such Dilutive Issuance.

 



13 
 

 

 

The Borrower shall be deemed to have issued or sold shares of Common Stock if
the Borrower in any manner issues or grants any warrants, rights or options (not
including employee stock option plans), whether or not immediately exercisable,
to subscribe for or to purchase Common Stock or other securities convertible
into or exchangeable for Common Stock (“Convertible Securities”) (such warrants,
rights and options to purchase Common Stock or Convertible Securities are
hereinafter referred to as “Options”) and the price per share for which Common
Stock is issuable upon the exercise of such Options is less than the Conversion
Price then in effect, then the Conversion Price shall be equal to such price per
share. For purposes of the preceding sentence, the “price per share for which
Common Stock is issuable upon the exercise of such Options” is determined by
dividing (i) the total amount, if any, received or receivable by the Borrower as
consideration for the issuance or granting of all such Options, plus the minimum
aggregate amount of additional consideration, if any, payable to the Borrower
upon the exercise of all such Options, plus, in the case of Convertible
Securities issuable upon the exercise of such Options, the minimum aggregate
amount of additional consideration payable upon the conversion or exchange
thereof at the time such Convertible Securities first become convertible or
exchangeable, by (ii) the maximum total number of shares of Common Stock
issuable upon the exercise of all such Options (assuming full conversion of
Convertible Securities, if applicable). No further adjustment to the Conversion
Price will be made upon the actual issuance of such Common Stock upon the
exercise of such Options or upon the conversion or exchange of Convertible
Securities issuable upon exercise of such Options.

Additionally, the Borrower shall be deemed to have issued or sold shares of
Common Stock if the Borrower in any manner issues or sells any Convertible
Securities, whether or not immediately convertible (other than where the same
are issuable upon the exercise of Options), and the price per share for which
Common Stock is issuable upon such conversion or exchange is less than the
Conversion Price then in effect, then the Conversion Price shall be equal to
such price per share. For the purposes of the preceding sentence, the “price per
share for which Common Stock is issuable upon such conversion or exchange” is
determined by dividing (i) the total amount, if any, received or receivable by
the Borrower as consideration for the issuance or sale of all such Convertible
Securities, plus the minimum aggregate amount of additional consideration, if
any, payable to the Borrower upon the conversion or exchange thereof at the time
such Convertible Securities first become convertible or exchangeable, by (ii)
the maximum total number of shares of Common Stock issuable upon the conversion
or exchange of all such Convertible Securities. No further adjustment to the
Conversion Price will be made upon the actual issuance of such Common Stock upon
conversion or exchange of such Convertible Securities.

3.4. Notice of Adjustments. Upon the occurrence of each adjustment or
readjustment of the Conversion Price as a result of the events described in this
section, the Borrower, at its expense, shall promptly compute such adjustment or
readjustment and prepare and furnish to the Holder a certificate setting forth
such adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based. The Borrower shall, upon the written
request at any time of the Holder, furnish to such Holder a like certificate
setting forth (i) such adjustment or readjustment, (ii) the Conversion Price at
the time in effect and (iii) the number of shares of Common Stock and the
amount, if any, of other securities or property which at the time would be
received upon conversion of the Note.

3.5. Trading and/or Ownership Limitations. Unless permitted by the applicable
rules and regulations of the principal securities market on which the Common
Stock is then listed or traded, in no event shall the Borrower issue upon
conversion of or otherwise pursuant to this Note and the other Notes issued more
than the maximum number of shares of Common Stock that the Borrower can issue
pursuant to any rule of the principal United States securities market on which
the Common Stock is then traded (the “Maximum Share Amount”), which shall be
4.99% of the total shares outstanding at any time, subject to equitable
adjustment from time to time for stock splits, stock dividends, combinations,
capital reorganizations and similar events relating to the Common Stock
occurring after the date hereof. Once the Maximum Share Amount has been issued,
if the Borrower fails to eliminate any prohibitions under applicable law or the
rules or regulations of any stock exchange, interdealer quotation system or
other self-regulatory organization with jurisdiction over the Borrower or any of
its securities on the Borrower’s ability to issue shares of Common Stock in
excess of the Maximum Share Amount, in lieu of any further right to convert this
Note, this will be considered an Event of Default of the Note.

 



14 
 

 

 

SECTION FOUR– EVENTS OF DEFAULT

The occurrence of any of the following shall constitute an event of default
(each, an “Event of Default”):

4.1. Failure to Pay Principal or Interest. The Borrower fails to pay the
principal hereof or interest thereon when due on this Note, whether at maturity,
upon acceleration or otherwise.

4.2. Conversion and the Shares. The Borrower fails to issue shares of Common
Stock to the Holder (or announces or threatens in writing that it will not honor
its obligation to do so) upon exercise by the Holder of the conversion rights of
the Holder in accordance with the terms of this Note, fails to transfer or cause
its transfer agent to transfer (issue) (electronically or in certificated form)
any certificate for shares of Common Stock issued to the Holder upon conversion
of or otherwise pursuant to this Note as and when required by this Note, the
Borrower directs its transfer agent not to transfer or delays, impairs, and/or
hinders its transfer agent in transferring (or issuing) (electronically or in
certificated form) any certificate for shares of Common Stock to be issued to
the Holder upon conversion of or otherwise pursuant to this Note as and when
required by this Note, or fails to remove (or directs its transfer agent not to
remove or impairs, delays, and/or hinders its transfer agent from removing) any
restrictive legend (or to withdraw any stop transfer instructions in respect
thereof) on any certificate for any shares of Common Stock issued to the Holder
upon conversion of or otherwise pursuant to this Note as and when required by
this Note (or makes any written announcement, statement or threat that it does
not intend to honor the obligations described in this paragraph) and any such
failure shall continue uncured (or any written announcement, statement or threat
not to honor its obligations shall not be rescinded in writing) for three (3)
business days after the Holder shall have delivered a Notice of Conversion. It
is an obligation of the Borrower to remain current in its obligations to its
transfer agent. It shall be an event of default of this Note, if a conversion of
this Note is delayed, hindered or frustrated due to a balance owed by the
Borrower to its transfer agent. If at the option of the Holder, the Holder
advances any funds to the Borrower’s transfer agent in order to process a
conversion, such advanced funds shall be paid by the Borrower to the Holder
within forty-eight (48) hours of a demand from the Holder.

4.3. Breach. The Borrower breaches any material term or condition contained in
this Note and any collateral or related documents.

4.4. Receivership or Trustee. The Company or any subsidiary of the Company shall
make an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business, or such a receiver or trustee shall otherwise be
appointed.

4.5. Judgments. Any money judgment, writ or similar process shall be entered or
filed against the Borrower or any subsidiary of the Borrower or any of its
property or other assets for more than $500,000, and shall remain unvacated,
unbonded or unstayed for a period of twenty (20) days unless otherwise consented
to by the Holder, which consent will not be unreasonably withheld.

4.6. Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings, voluntary or involuntary, for relief under any
bankruptcy law or any law for the relief of debtors shall be instituted by or
against the Company or any subsidiary of the Company or the Borrower admits in
writing its inability to pay its debts generally as they mature, or have filed
against it an involuntary petition for bankruptcy.

4.7. Delisting of Common Shares or Cancellation of Trading Venue. The Borrower
shall fail to maintain the listing or quotation of the Common Stock on at least
one of the OTCBB, OTCQB, OTC Pink or an equivalent replacement exchange, the
Nasdaq Capital Market, the New York Stock Exchange, or the NYSE American.

 



15 
 

 

 

4.8. Failure to Comply with the Exchange Act. The Borrower shall fail to timely
comply with the reporting requirements of the Exchange Act (including but not
limited to becoming delinquent in its filings); and/or the Borrower shall cease
to be subject to the reporting requirements of the Exchange Act.

4.9. Liquidations of Cessation of Operations. Any dissolution, liquidation, or
winding up of Borrower or any substantial portion of its business. Any cessation
of operations by Borrower or Borrower admits it is otherwise generally unable to
pay its debts as such debts become due, provided, however, that any disclosure
of the Borrower’s ability to continue as a “going concern” shall not be an
admission that the Borrower cannot pay its debts as they become due. The failure
by Borrower to maintain any material intellectual property rights, personal,
real property or other assets which are necessary to conduct its business
(whether now or in the future) or any disposition or conveyance of any material
asset of the Borrower.

4.10. Unavailability of Rule 144. If, at any time on or after the date which is
six (6) months after the Issue Date, the Holder is unable to (i) obtain a
standard “144 legal opinion letter” from an attorney reasonably acceptable to
the Holder, the Holder’s brokerage firm (and respective clearing firm), and the
Borrower’s transfer agent in order to facilitate the Holder’s conversion of any
portion of the Note into free trading shares of the Borrower’s Common Stock
pursuant to Rule 144, and (ii) thereupon deposit such shares into the Holder’s
brokerage account.

4.11. Effect of Default. Upon the occurrence of any Event of Default exercisable
through the delivery of written notice to the Borrower by such Holders (the
“Default Notice”), the Note shall become immediately due and payable and the
Borrower shall pay to the Holder, in full satisfaction of its obligations
hereunder, an amount equal to (i) the lesser of 120% or the maximum amount
permitted under applicable law times the sum of (w) the then outstanding
principal amount of this Note plus (x) accrued and unpaid interest on the unpaid
principal amount of this Note to the date of payment (the “Mandatory Prepayment
Date”), on the amounts referred to in clauses (w) and/or (x) plus (z) any
amounts owed to the Holder pursuant to terms of the Note hereof (the then
outstanding principal amount of this Note to the date of payment plus the
amounts referred to in clauses (w), (x), and (z) shall collectively be known as
the “Default Sum”) or (ii) at the option of the Holder, the “parity value” of
the Default Sum to be prepaid, where parity value means (a) the highest number
of shares of Common Stock issuable upon conversion of or otherwise pursuant to
such Default Sum in accordance with Article I, treating the Trading Day
immediately preceding the Mandatory Prepayment Date as the “Conversion Date” for
purposes of determining the lowest applicable Conversion Price, unless the
Default Event arises as a result of a breach in respect of a specific Conversion
Date in which case such Conversion Date shall be the Conversion Date),
multiplied by (b) the highest Trading Price for the Common Stock during the
period beginning on the date of first occurrence of the Event of Default and
ending one day prior to the Mandatory Prepayment Date (the “Default Amount”) and
all other amounts payable hereunder shall immediately become due and payable,
all without demand, presentment or notice, all of which hereby are expressly
waived, together with all costs, including, without limitation, legal fees and
expenses, of collection, and the Holder shall be entitled to exercise all other
rights and remedies available at law or in equity. In the alternative, upon an
Event of Default, at Holder’s option in its sole discretion, Holder may require
that Borrower return a pro rata amount of the Equity Stake based on (I) the
Default Amount versus (II) the Principal Amount plus any remaining unpaid
Installments, and Borrower shall return such portion of the Equity Stake within
thirty (30) days of written notice from Holder. Borrower shall not sell, assign,
gift, transfer or convey any portion of the Equity Stake until its payment and
conversion obligations under this Note have been fully satisfied.

 



16 
 

 

 

 

SECTION FIVE – MISCELLANEOUS

 

5.1. Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privileges. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

 

5.2. Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications are well known by both the Holder and the Borrower.

 

5.3. Amendments. This Note and any provision hereof may only be amended by an
instrument in writing signed by the Borrower and the Holder. The term “Note” and
all reference thereto, as used throughout this instrument, shall mean this
instrument as originally executed, or if later amended or supplemented, then as
so amended or supplemented.

 

5.4. Assignability. This Note is fully assignable at anytime at the option of
the Holder.

 

5.5. Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Nevada without regard to principles of conflicts
of laws. Any action brought by either party against the other concerning the
transactions contemplated by this Note shall be brought only in the state courts
of California, in the federal courts located in the District of the State of
California, or in such other jurisdiction and venue as the Holder may determine
in its sole discretion. The parties to this Note hereby irrevocably waive any
objection to jurisdiction and venue of any action instituted hereunder and shall
not assert any defense based on lack of jurisdiction or venue or based upon
forum non conveniens. THE BORROWER HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY
TRANSACTION CONTEMPLATED HEREBY. The prevailing party shall be entitled to
recover from the other party its reasonable attorney's fees and costs. In the
event that any provision of this Note or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement. Each party hereby irrevocably waives
personal service of process and consents to process being served in any suit,
action or proceeding in connection with this Agreement or any other Transaction
Document by mailing a copy thereof via registered or certified mail or overnight
delivery (with evidence of delivery) to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
other manner permitted by law.



17 
 

 

 

 

5.6. Certain Amounts. Whenever pursuant to this Note the Borrower is required to
pay an amount in excess of the outstanding principal amount (or the portion
thereof required to be paid at that time) plus accrued and unpaid interest, the
Borrower and the Holder agree that the actual damages to the Holder from the
receipt of cash payment on this Note may be difficult to determine and the
amount to be so paid by the Borrower represents stipulated damages and not a
penalty and is intended to compensate the Holder in part for loss of the
opportunity to convert this Note and to earn a return from the sale of shares of
Common Stock acquired upon conversion of this Note at a price in excess of the
price paid for such shares pursuant to this Note. The Borrower and the Holder
hereby agree that such amount of stipulated damages is not plainly
disproportionate to the possible loss to the Holder from the receipt of a cash
payment without the opportunity to convert this Note into shares of Common
Stock.

 

5.7. Notice of Corporate Events. Except as otherwise provided below, the Holder
of this Note shall have no rights as a Holder of Common Stock unless and only to
the extent that it converts this Note into Common Stock. The Borrower shall
provide the Holder with prior notification of any meeting of the Borrower’s
shareholders (and copies of proxy materials and other information sent to
shareholders). In the event of any taking by the Borrower of a record of its
shareholders for the purpose of determining shareholders who are entitled to
receive payment of any dividend or other distribution, any right to subscribe
for, purchase or otherwise acquire (including by way of merger, consolidation,
reclassification or recapitalization) any share of any class or any other
securities or property, or to receive any other right, or for the purpose of
determining shareholders who are entitled to vote in connection with any
proposed sale, lease or conveyance of all or substantially all of the assets of
the Borrower or any proposed liquidation, dissolution or winding up of the
Borrower, the Borrower shall mail a notice to the Holder, at least twenty (20)
days prior to the record date specified therein (or thirty (30) days prior to
the consummation of the transaction or event, whichever is earlier), of the date
on which any such record is to be taken for the purpose of such dividend,
distribution, right or other event, and a brief statement regarding the amount
and character of such dividend, distribution, right or other event to the extent
known at such time. The Borrower shall make a public announcement of any event
requiring notification to the Holder hereunder substantially simultaneously with
the notification to the Holder in accordance with the terms of this section,
including, but not limited to, name changes, recapitalizations, etc. as soon as
possible under law.

 

5.8. Remedies. The Borrower acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder, by vitiating the intent and
purpose of the transaction contemplated hereby. Accordingly, the Borrower
acknowledges that the remedy at law for a breach of its obligations under this
Note will be inadequate and agrees, in the event of a breach or threatened
breach by the Borrower of the provisions of this Note, that the Holder shall be
entitled, in addition to all other available remedies at law or in equity, and
in addition to the penalties assessable herein, to an injunction or injunctions
restraining, preventing or curing any breach of this Note and to enforce
specifically the terms and provisions thereof, without the necessity of showing
economic loss and without any bond or other security being required. No
provision of this Note shall alter or impair the obligation of the Borrower,
which is absolute and unconditional, to pay the principal of, and interest on,
this Note at the time, place, and rate, and in the form, herein prescribed.



18 
 

 

 

 

5.9. Severability. In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.

 

5.10. Dispute Resolution. In the case of a dispute as to the determination of
the Conversion Price, Conversion Amount, any prepayment amount or Default
Amount, Default Sum, closing or Maturity Date, the closing bid price, or fair
market value (as the case may be) or the arithmetic calculation of the
Conversion Price or the applicable prepayment amount(s) (as the case may be),
the Borrower or the Holder shall submit the disputed determinations or
arithmetic calculations via facsimile (i) within two (2) Business Days after
receipt of the applicable notice giving rise to such dispute to the Borrower or
the Holder or (ii) if no notice gave rise to such dispute, at any time after the
Holder learned of the circumstances giving rise to such dispute. If the Holder
and the Borrower are unable to agree upon such determination or calculation
within two (2) Business Days of such disputed determination or arithmetic
calculation (as the case may be) being submitted to the Borrower or the Holder,
then the Borrower shall, within two (2) Business Days, submit via facsimile (a)
the disputed determination of the Conversion Price, the closing bid price, the
or fair market value (as the case may be) to an independent, reputable
investment bank selected by the Borrower and approved by the Holder or (b) the
disputed arithmetic calculation of the Conversion Price, Conversion Amount, any
prepayment amount or Default Amount, Default Sum to an independent, outside
accountant selected by the Holder that is reasonably acceptable to the Borrower.
The Borrower shall cause at its expense the investment bank or the accountant to
perform the determinations or calculations and notify the Borrower and the
Holder of the results no later than ten (10) Business Days from the time it
receives such disputed determinations or calculations. Such investment bank’s or
accountant’s determination or calculation shall be binding upon all parties
absent demonstrable error.

 

(end of sections – signature page follows)

 

 



19 
 

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by
its duly authorized officer as of the date first above written.

 

CANNABIS GLOBAL, INC.

 

 

By: /s/ Arman Tabatabaei   

Name: Arman Tabatabaei

Title: CEO

 

 

 

 

 

 

 

 

20 
 

 



 ADDENDUM I

CONVERSION NOTICE

 

(To be executed by the Holder in order to Convert the Note)

TO: Cannabis Global, Inc.

 

Via Email: [__________________]

 

The undersigned hereby irrevocably elects to convert a portion of the
outstanding Note into Alternative Conversion Stakes as outlined in the Note
Agreement.

 

Conversion Date: Principal Amount:

 

Please issue the shares of Common Stock in the following name and to the
following address:

 

 

Issue to:

 

 

Authorized Signature:

  Name:  

 

  Title:  

 

 

 

 

   

 

 

 

 
 

 

EXHIBIT B

 

FORM OF JOINDER AGREEMENT

JOINDER AGREEMENT

Reference is hereby made to the Shareholders Agreement, dated June 5, 2020, (as
amended from time to time, the “Shareholders Agreement”), by and among Alan
Tsai, Robert L. Hymers III, Betterworld Ventures, LLC, Marijuana Company of
America, Inc. and Natural Plant Extract of California, Inc., a California
corporation (the “NPE”). Pursuant to and in accordance with Sections 3.01(d) and
4.01(e) of the Shareholders Agreement, the undersigned hereby agrees that upon
the execution of this Joinder Agreement, it shall become a party to the
Shareholders Agreement and shall be fully bound by, and subject to, all of the
covenants, terms and conditions of the Shareholders Agreement as though an
original party thereto and shall be deemed to be a Shareholder of NPE for all
purposes thereof.

Capitalized terms used herein without definition shall have the meanings
ascribed thereto in the Shareholders Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of August
31, 2020.

 

  [TRANSFEREE STOCKHOLDER]  

By: ___________________________

 

Name: Arman Tabatabaei

Title: Chief Executive Officer

 

 

 

 

 

 

 

B-1
 

 

EXHIBIT C

 

SECTION 6.01 TO COMMON STOCK PURCHASE AGREEMENT

 

Section 6.01 Treatment of Existing Debt of NPE As of the Closing Date, NPE has
outstanding debt of approximately $1,322,357 pursuant to the instruments, loans
and expense reimbursement obligations described in Nos. 1-9 of Section 4.06 of
the Disclosure Schedule (the “Outstanding Debt”). The Parties wish to clarify
the treatment and payment obligations for the Outstanding Debt as of the Closing
Date and thereafter as follows:

(a)               The Outstanding Debt is an obligation of NPE and repayment
shall be made by NPE.

(b)              The Outstanding Debt was incurred prior to the Closing Date and
prior to Purchaser’s investment in and involvement with NPE.

(c)               At Closing, the Shares acquired by Purchaser shall equal forty
percent (40%) (the “Purchasers Percentage”) of NPE’s outstanding capital stock
on a fully diluted basis, taking into account outstanding options, warrants and
other promises of equity issued to any Person (“Fully-Diluted Equity”).

(d)              From time to time the Purchaser Percentage shall be adjusted to
the extent Purchaser acquires additional shares, or shares are issued to other
investors, employees, consultants, partners or shareholders.

(e)               To the extent NPE is unable to repay the Outstanding Debt when
due and the applicable creditors commence a default action against NPE,
Purchaser at its option may unilaterally negotiate a settlement and pay off such
Outstanding Debt (“Pay-Off Amount”) and increase its common stock position in
NPE based on a valuation of NPE’s business performed by an independent
third-party appraisal firm experienced in valuations of companies engaged in
cannabis manufacturing and distribution[1] (the “Valuation”), with the price per
share of NPE’s capital stock and Purchaser’s increased equity position
determined according to the following formulae:

Valuation / Fully-Diluted Equity = Price Per Share

Pay-Off Amount / Price Per Share = New Shares to Purchaser

As an example, assume Purchaser pays off all the Outstanding Debt. If the
appraiser returns a valuation of NPE’s business at $6,000,000 and there are
6,000,000 shares outstanding on a fully-diluted based, new shares issued to
Purchaser would be 1,322,357 based on the following:

 

 

--------------------------------------------------------------------------------

[1] Such independent third-party appraisal firm to be mutually agreed between
Company and Purchaser. In the event the Parties are unable to agree on an
independent third-party appraiser within fifteen (15) days of first notice, the
appraisal issue shall be submitted to JAMS’ San Diego office for the appointment
by JAMS of such independent qualified appraiser to decide, without any right of
appeal and after a hearing and the submission of evidence, the appraisal price.



C-1 
 

 

 

$6,000,000 / 6,000,000 = $1.00 per share

$1,322,357 / $1.00 = 1,322,357 new shares

(f)                In any fiscal year that NPE determines to distribute to
shareholders a dividend or other distribution, NPE profits shall be first be
calculated without regard to Outstanding Debt payments made by NPE in that
fiscal year on the Outstanding Debt (“Net Profits Before Debt”). If there are
sufficient Net Profits Before Debt, such dividend or other distribution shall be
made as follows:

(i)                 First, the Purchaser Percentage of such Net Profits Before
Debt approved for distribution shall go to Purchaser.

(ii)               Second, the remaining Net Profits approved for distribution
shall be reduced by payments for that prior fiscal year on the Outstanding Debt
(“Net Profits After Debt”); and

(iii)             Third, any remaining Net Profits After Debt after taking into
account subparagraphs (f)(i) and (f)(ii) above shall be distributed to the other
shareholders.

As an example, assume:

·In year 1 NPE is profitable and the Board of Directors wishes to declare a cash
dividend to shareholders;

·NPE has paid $50,000 in Outstanding Debt payments during year 1; and

·NPE has $100,000 in Net Profits Before Debt.

The proposed dividends would be paid as follows:

First, Purchaser would receive $40,000 based on $100,000 Net Profits Before Debt
multiplied by the Purchaser Percentage (currently 40%);

Second, the remaining $60,000 available would be reduced by the amount of
Outstanding Debt payments in year 1 ($50,000) leaving $10,000 as Net Profits
After Debt; and

Third, the $10,000 Net Profits After Debt would be distributed to the other
shareholders of NPE as a cash dividend, pro rata.

(g)               Upon any Sale Event (as defined below) of NPE:

(i)                 The Shares shall have a liquidation preference that
calculates net proceeds to shareholders prior to pay-off of the Outstanding Debt
and distributes to Purchaser the Purchaser Percentage of such pre-Outstanding
Debt net proceeds prior to payments to any other shareholder; and

(ii)               The other shareholders shall receive the remainder, if any,
of the proceeds after taking into account pay-off of the Outstanding Debt.

 



C-2 
 

 

 

As an example, assume if in year 5:

·there was still $500,000 of Outstanding Debt;

·The NPE was sold for $6,000,000;

·The Purchaser Percentage is still 40%; and

·After paying off all debts and obligations including the Outstanding Debt,
there was $4,000,000 available for distribution to the shareholders.

The proceeds to shareholders would be paid as follows:

First, Purchaser’s distribution of net proceeds would assume the $500,000
Outstanding Debt did not exist and Purchaser would receive $1,800,000 based on
the following:

($4,000,000 + $500,000) * 0.40 = $1,800,000

This amount = 45% of the $4,000,000 actually available for distribution

Second, the other shareholders would share $2,200,000 based on the following:

$4,000,000 - $1,800,000 = $2,200,000

This amount = 55% of the $4,000,000 available for distribution

(h)              Within forty-five (45) days of closing, NPE shall amend its
charter to reflect paragraphs (f) and (g) above.

(i)                 Within thirty (30) days of Closing, NPE shall make good
faith efforts to renegotiate the Outstanding Debt to extend maturity dates,
implement reasonable payment schedules, and eliminate references to debt
payments being made from a percentage of net profits.

For purposes of this Section 6.01, “Sale Event” means any of:

(a)               a merger or consolidation in which (i) NPE is a constituent
party or (ii) a subsidiary of NPE is a constituent party and NPE issues shares
of its capital stock pursuant to such merger or consolidation, except any such
merger or consolidation involving NPE or a subsidiary in which the shares of
capital stock of NPE outstanding immediately prior to such merger or
consolidation continue to represent, or are converted into or exchanged for
equity securities that represent, immediately following such merger or
consolidation, at least a majority, by voting power, of the equity securities of
(1) the surviving or resulting party or (2) if the surviving or resulting party
is a wholly owned subsidiary of another party immediately following such merger
or consolidation, the parent of such surviving or resulting party; provided
that, for the purpose of this definition, all shares of common stock issuable
upon exercise of options outstanding immediately prior to such merger or
consolidation or upon conversion of preferred outstanding immediately prior to
such merger or consolidation shall be deemed to be outstanding immediately prior
to such merger or consolidation and, if applicable, deemed to be converted or
exchanged in such merger or consolidation on the same terms as the actual
outstanding shares of common stock are converted or exchanged; or

(b)               the sale, lease, transfer, exclusive license or other
disposition, in a single transaction or series of related transactions, by NPE
or any subsidiary of NPE of all or substantially all the assets of NPE and its
subsidiaries taken as a whole, or, if substantially all of the assets of NPE and
its subsidiaries taken as a whole are held by such subsidiary or subsidiaries,
the sale or disposition (whether by merger or otherwise) of one or more
subsidiaries of NPE, except where such sale, lease, transfer or other
disposition is to NPE or one or more wholly owned subsidiaries of NPE.

 

C-3 
 

 



 

ACKNOWLEDGED AND ACCEPTED:

 

 

CANNABIS GLOBAL, INC.

 

 

By: _______________________________

Name: Arman Tabatabaei

Title: CEO

 

 

 



C-4 
 

 



 

